UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7826



JOHNATHAN LEE X,

                                            Plaintiff - Appellant,

          versus

IRENE BRATTEN; TONI V. BAIR; JOHN TAYLOR;
EDWARD MURRAY; C. D. LARSEN; DAVID A.
WILLIAMS; DAVID SMITH; JOE KILLEEN; THOMAS
BULLOCK; OSCAR GULMATICO; FRED W. GREENE;
CHARLES THOMPSON; BETTY COLEMAN; FAYE NEWTON;
CHRISTOPHER WATKINS; WAYNE SHEFFIELD; TONYA
STOVALL; JOANNE TOYSTER; O. V. JONES; S.
BATTON; MISS HATCHER; MRS. DOUGHERTY; LUCILLE
EVANS; MISS BOWER; W. J. OLIVER; R. SHAW; H.
CRENSHAW,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. John A. MacKenzie, Senior District
Judge. (CA-89-70-N)

Submitted:   February 7, 1996          Decided:     February 28, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Johnathan Lee X, Appellant Pro Se. Robert Harkness Herring, Jr.,
Assistant Attorney General, Alexander Leonard Taylor, Jr., OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Edward
Meade Macon, MCGUIRE, WOODS, BATTLE & BOOTHE, L.L.P., Richmond,
Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. X v. Bratten, No.

CA-89-70-N (E.D. Va. Oct. 13, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in
the materials before the court and argument would not aid the deci-

sional process.




                                                          AFFIRMED




                                2